Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
• This action is in reply to the Request for Continued Examination submitted by Applicant on December 02, 2020.
• Claims 1, 8, and 15 was amended by Applicant.
• Claim 4-6, and 11-13 was cancelled by Applicant.
• Claims 1-3, 7-10, and 14-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-3, 7-10, and 14-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Upon further review of the amended claims the 101 rejection is not applicable because as an ordered combination the claim limitations integrate the abstract idea into a practical application. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
receiving, by a transaction processing terminal, the card for the potential transaction; 
obtaining card holder information for the card; transmitting a radio frequency (RF) signal and receiving radio frequency identification (RFID) data from an RFID tag associated with the card, wherein the card comprises a first region and a second region; 
wherein the second region is a dynamic region configured to be manipulated to adjust an orientation of the second region with respect to the first region; 
wherein the RFID tag is disposed on the second region of the card; 
wherein adjusting the orientation of the second region changes an orientation of the RFID tag; wherein the RFID data received by the transaction processing terminal varies changes based at least in part on an-the orientation of the RFID tag on the second region with respect to the first region; 
comparing, by a processor, the card holder information to the RFID data to determine whether to authorize the potential card transaction; and 
authorizing the potential card transaction based at least on a determination that the RFID data corresponds to the card holder information

The following prior art of reference are deemed most relevant to the allowed claim(s):
• Bonalle (U.S. Pub. No. 20110139869) describes systems and methods including a wireless financial transaction instrument, such as a card, has a magnetic stripe, a display, and an on-board power supply, such as a battery, and is usable with a dual capture point of sale terminal. Information is received by such a terminal from the card wirelessly, and also from the magnetic stripe, and the data received can be contact less and is preferably used to verify that read from the stripe. The display can display the account number on command, or to display a current balance, or amount of credit remaining, or any combination of these items of information. Bonelle further relates to a point of sale device/terminal that can read magnetic stripe data and receive contactless transaction data from a transaction instrument, and more specifically relates to such a system that utilizes a battery-powered wireless card or other transaction instrument and provides the user with a visual display, wherein the transaction instrument is preferably a financial transaction instrument.
• Anderson (U.S. Pat. No. 9,483,920) discloses systems, methods for a method includes receiving, on an electronic payment device, a radio frequency signal from a mobile electronic device. The radio frequency signal is used to control an activation of an electric current to one or more color producing components on the electronic payment device. The electric current is transmitted to the one or more color producing components. The one or more color producing components 
• Lopes (WO 2011071401) discloses systems, methods including a wireless passive voting device comprising at least a carrier layer made of dielectric material over which is arranged a plurality of RFID tags, each RFID tag corresponding to a selectable vote option or answer; and at least a selected RFID tag masking layer comprising one electromagnetically opaque single film or a plurality of film strips, with said RFID tags of the carrier layer, a region for RFID visibility and RFID tag reading, and which allows detection and unambiguous identification of said RFID tag corresponding to the selected vote option or answer
• Morris (U.S. Pub. No. 20150379390) discloses systems, methods which include a sleeve for a cryogenic straw, the sleeve having a tubular, hollow, body which has a cross section which is circular, oval, or any other continuous shape capable of completely encircling the outer circumference of a cryogenic straw. The sleeve can be tagged with an RFID tag in an improved way; as the RFID tag can be located on the straw by simply sliding the sleeve onto the straw to form a push-fit so that the sleeve is held in place around the straw by friction.

Claims 1-3, 7-10, and 14-20 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20170178245 A1 to Rodkey. 
(2) U.S. Patent Application Publication US 20130166332 A1 to Hammad.
(3) U.S. Patent No. US 9779392 B1 to Prasad.
(4) U.S. Patent No. US 9760871 B1 to Pourfallah.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694